Citation Nr: 1203412	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-32 407	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of repair of meniscus tear, left knee. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to March 1998 and from April 1999 to March 2006.  He received the Combat Infantryman Badge, among numerous other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination (issued in October 2007) of the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York that, among other things, restored a 10 percent disability rating for asthma, effective April 26, 2006; granted service connection for thoracic lumbar spine, left knee and sleep apnea disorders and assigned 10, 10, and 0 percent disability ratings, respectively, effective April 26, 2006; and denied service connection for a left shoulder disorder. 

In an October 2007 notice of disagreement (NOD), the Veteran indicated that he disagreed with the ratings assigned for asthma, left knee, and sleep apnea disorders.  He further indicated that he desired a 20 percent rating for his left knee disorder and 30 percent ratings for his asthma and sleep apnea disorder.  A September 2008 statement of the case (SOC) increased the rating assigned for sleep apnea to 50 percent disabling, effective April 1, 2006.  

On his October 2008 Form 9, he indicated that he was satisfied with the 50 percent disability rating for his asthma.  However, he believed that the condition should be considered permanent as he was told that the condition would never go away and the likelihood of any improvement would require the use of the CPAP machine for which he had trouble with and was unable to get into a comfortable position to sleep.  He also restated that he desired a 30 percent disability rating for his asthma.  A March 2009 rating decision granted service connection for bronchitis and assigned a noncompensable evaluation, effective January 4, 2008.  

In a May 2010 rating decision, the RO considered asthma and bronchitis as one issue and increased the rating assigned to 30 percent disabling, effective April 1, 2006.  At the same, the RO continued to rate sleep apnea as 50 percent disabling, but removed the requirement for future examinations.  As the Veteran has been awarded a 30 percent rating for his asthma and bronchitis and a 50 percent rating for sleep apnea without the requirement for future examinations, these awards represent full grants of the benefits sought and these matters are no longer on appeal.   See AB v. Brown, 6 Vet. App. 35 (1993).

A Decision Review Officer Decision code sheet associated with the September 2008 SOC revealed that all restorations of benefits and prior grants of service connection with an effective date of April 26, 2006 were now made effective April 1, 2006.  

In a January 2009 rating decision, the RO continued to rate the Veteran's low back and left knee disorders as 10 percent disabling.  

On a continuation sheet for VAF 21-526 application for compensation received in October 2007, the Veteran indicated that he had difficulty sleeping and chronic tiredness.  The record is not clear as to whether the Veteran desires to raise a new claim that is separate and distinct from his service-connected sleep apnea.  If so, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the effective date of service connection, the Veteran's left knee disability has been manifested by symptomatic removal of the semilunar cartilage; and noncompensable limitation of flexion and extension; without subluxation; instability; dislocation of the semilunar cartilage, frequent episodes of locking, pain, effusion into the joint; or malunion of the tibia and fibula with moderate knee disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left knee disorder have not been met at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2011); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5259, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.   There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in July 2007 and March 2009 for his left knee disorder. There is no evidence or contention that there has been a change in the disability since the last examinations in March 2009. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal range of motion in a knee is zero degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2011). 

Limitation of extension of a leg warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Limitation of flexion of a leg warrants a 10 percent rating if flexion is limited to 45 degrees and a 20 percent rating if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a maximum 30 percent rating if it is severe. 38 C.F.R. § 4.71a, DC 5257. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 percent rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel  subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

The General Counsel has held that separate ratings could also be given for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has recently held that 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.'  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).  Rather, pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.' Id., quoting 38 C.F.R. § 4.40.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Factual Background

The record shows that the Veteran had a torn left meniscus while on active duty.  This had required surgical repair in 2004.  A January 2004 follow-up evaluation showed that he had no effusion and a full range of motion.  He was to continue full duty at work.

On a July 2007 VA examination, the Veteran reported that his left knee currently gave way and he experienced instability, pain, stiffness, weakness, decreased speed, warmth and limitation of motion.  There were no effusions.  He reported moderate flare-ups of joint disease on a weekly basis.  He was able to stand for three to eight hours with short rest periods and could walk one to three miles.  

On examination, he had a normal gait and there was no other evidence of abnormal weight bearing.  There were no constitutional symptoms or incapacitating episodes of arthritis.  His left knee revealed tenderness over the lateral joint line and lateral knee pain with resisted flexion and extension.  There was no crepitation, clicks, snaps, grinding, instability, or patellar abnormality.  There was a meniscus abnormality with evidence of a tear.  There was no effusion, locking, or dislocation.  McMurray's test was negative.  There were no other knee abnormalities noted.  

Range of left knee flexion was from 0 to 140 degrees and extension was from 90 to 0 degrees.  There was objective evidence of pain, but normal resisted isometric movement.  There was objective evidence of pain following repetitive movement, but no additional limitations.  There was no ankylosis.  

The Veteran was employed full-time and had not missed any time from work in the past year.  X-rays failed to show any joint or bone abnormalities.  The diagnosis was a meniscus tear and surgical repair of the left knee.  There were significant effects on occupational activities in that there was decreased mobility and strength as well as lower extremity pain.  The effects of his left knee disorder on activities of daily living (ADL's) included a moderate effect on his chores, exercise, and recreation.  There was a mild effect on shopping, traveling, and driving.  

Treatment records from the Albany VA Medical Center (VAMC) include an August 2007 record of treatment for left knee pain, swelling, and tenderness.  Limited motion secondary to pain was noted on physical examination.  

An October 2007 record reported increasing left knee pain and that the Veteran was worried that he had reinjured his meniscus.  An October 2007 MRI report revealed a small osteochondral lesion on the medial aspect of the patella.  A November 2007 record noted that X-rays showed mild degenerative joint disease in his knee.  He received a Lidocaine injection in his left knee.  

On March 2009 VA examination, the Veteran had complaints of left knee swelling.  He did not wear any supportive devices.  There was a history of the knee locking up at one point, but this was uncommon.  The Veteran reported that the symptoms were constant and without flare-ups.  On examination, there was no overlying redness, heat, or palpable swelling.  McMurray sign was negative as were the anterior and posterior drawer tests, stressing of the medial and lateral collateral ligaments, and the wobble test.  

Extension was to 0 degrees and flexion was to 150 degrees.  There was no evidence of pain.  A "notchy sensation" was palpitated when restoring the left knee to full extension from full flexion.  Repetitive motion times three resulted in no increase in pain, decrease in range of motion, fatigue, lack of endurance, or incoordination.  X-rays of the left knee were essentially normal with the exception of mild narrowing of the medial joint space of the left knee.  

The examiner noted that the Veteran's joint, foot, and back problems precluded standing and walking for more than an hour which was possible with his job.  He lifted no more than 45 pounds at home and gave up running due to his knees, but more so due to his back.  He was diagnosed with chondromalacia of the knees.  

Analysis

The Veteran's right knee disability is currently rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011), which provides a maximum 10 percent rating for removal of the semilunar cartilage.  In order to warrant a higher rating the Board must consider other potentially applicable Diagnostic Codes.  

The VA examinations have consistently found full left knee extension and flexion with pain or a "notchy sensation" but no additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The 2007 examiner noted the Veteran's reports of weekly flare-ups, but did not report whether there was additional limitation of motion during these flare-ups.  38 C.F.R. §§ 4.40, 4.45.  It was noted; however, that the Veteran had lost no time from work and had at most moderate impairment in activities with an ability to walk one to three miles, and no impact on many activities.  The available record shows no additional limitation of motion due to the flare-ups that were reported only on the 2007 examination.  The subsequent records do not contain any reports of flare-ups and the most recent examiner specifically noted that there were no flare-ups.  

Given the lack of reported additional limitation due to functional factors, a compensable rating for limitation of flexion and/or extension is not warranted under DCs 5260 and 5261.  

An August 2007 VA treatment record reported limited motion secondary to pain, indicating that the Veteran at least had painful motion, but the treatment record does not report the degrees in which motion was limited.  These findings and the other reports of pain on motion combined with the X-ray evidence of mild degenerative joint disease in his knee would warrant no more than a 10 percent rating on the basis of noncompensable limitation of flexion and/or extension and X-ray findings of arthritis.  38 C.F.R. § 4.59; 4.71a, Diagnostic Code 5003 (2011).  

There has been no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations to warrant a higher (20 percent) rating under DC 5003.  

The Board has considered the July 2007 VA examiner's finding of objective evidence of pain, on motion and objective evidence of pain following repetitive movement, however, there is no evidence that such pain caused limitation of function, e.g. limitation of motion.  As held in Mitchell, noted above, pain alone does not rise to the level of functional loss.  In order for it to be additionally compensable, there must be some functional loss associated with it, and the July 2007 examiner found that although there was objective evidence of pain, there was normal resisted isometric movement.  There was pain on repetitive motion, but no additional limitations due to pain.  Pain on motion was not found on the March 2009 VA examination; and additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement was also not found.  

Although the Veteran reported that he had instability and that his knee went out when it became tired, the July 2007 and March 2009 VA examiners found that there was no instability; the clinical records also show no findings or complaints of instability.  McMurray testing which were conducted during these VA examinations also were negative.  On the March 2009 VA examination, the anterior and posterior drawer tests, stressing of the medial and lateral collateral ligaments, and the wobble test were also negative.  The examination report also noted that he did not wear any assistive devices and his gait was symmetrical after a few steps without any assistive devices.  There is no other evidence of instability in the record. 

While the Veteran is competent to report instability, the contrary examination and clinical findings render his reports incredible.  The preponderance of the probative competent medical evidence of record is therefore against a separate rating under DC 5257 for instability for any period during the course of this appeal. 

Diagnostic Code 5258 provides a 20 percent rating for dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  On July 2007 VA examination, the Veteran, himself, reported that there were no effusions and the examiner specifically found that there was no locking, effusion, or dislocations.  

On March 2009 VA examination a history of the knee locking up at one point was noted, but this was reported to be uncommon.  No diagnostic or clinical study or evaluation has shown dislocation of the semilunar cartilage.  While the Veteran has reported pain and swelling, the knee disability is not manifested by most of the symptoms needed for a 20 percent rating under Diagnostic Code 5258.  38 C.F.R. § 4.7, 4.21. 

Diagnostic Code 5262 provides evaluations in excess of 10 percent for malunion or nonunion of the tibia and fibula with a requisite level of knee disability.  X-ray studies in this case have shown no malunion or nonunion of the tibia and fibula.  Hence, this diagnostic code could not serve as the basis for an increased rating. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by the holding in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating. 

Extraschedular consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  It might be argued that the 2007 report of significant occupational impact might indicate a factor not contemplated by the rating schedule; however, the ratings contemplate occupational impacts including significant time lost from work.  38 C.F.R. § 4.1 (2011).  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114 -15. 

Total Rating for Compensation Based on Individual Unemployability (TDIU) 

The Court has held that TDIU is an element of all claims for an initial rating where unemployability is raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

In this case there is no evidence that the Veteran's service-connected left knee disability has caused unemployability.  For the duration of the appeal, the Veteran has reported that he was employed on a full-time basis.  The July 2007 examination report showed that he was employed full-time as a security manager.  He did not lose any time from work during the past 12 months due to his left knee disorder.  His occupational activities were affected in that he had decreased mobility and strength and lower extremity pain.  On March 2009 VA examination, the examiner noted that the Veteran's joint, feet and back problems precluded standing and walking for more than an hour, which was possible with his security position.  As there is no evidence of unemployability further consideration of entitlement to TDIU is not required. 


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of repair of meniscus tear, left knee is denied. 


REMAND

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

A review of the record reflects that the Veteran's low back disorder increased in severity since his last VA examination in April 2008.  In an August 2011 statement, the Veteran reported that his back disorder continued to worsen and caused two separate trips to the emergency room.  Private hospital treatment records confirmed that the Veteran was treated in the emergency room in May 2009 and again in April 2011 for low back pain.  In a statement dated in September 2011, D.V., a long time co-worker, reported that the Veteran's back condition demonstrated a marked downturn.  D.V. observed the Veteran's pain by watching him walk slowly and methodically along with a forward lean in an attempt to alleviate discomfort.  The Veteran's countenance visibly displayed the great strain his back and lower body experienced.  In a statement dated in August 2011, E.V.B., an acquaintance, indicated that the frequency and intensity of back pain seems to have become worse in the past year.  Given these reports, VA's duty to obtain a new examination as to the current severity of his service-connected lumbar spine disorder is triggered.

The Board notes that in an August 2011 statement, the Veteran reported that the emergency room visits caused loss of time in employment.  Additionally, he experienced lost productivity in the workplace due to distractions caused by severe back pain.  In a September 2011 statement, D.V. also indicated that there were multiple days were the Veteran's back pain was so great that he could not perform a full day's work and he would leave early to go home to rest or visit the chiropractor.  On remand, the examiner should also address whether the Veteran's service-connected lumbar spine disorder caused a marked interference with the Veteran's employment.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the severity of his degenerative joint disease of the lumbar spine disability, including any associated neurological impairment.  The examiner should be provided with the Veteran's claims file.  The examiner should specifically: 

a)  Provide the ranges of motion of the lumbar spine, expressed in degrees, as well as the angle of any ankylosis.   

b)  Determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination pain or flare-ups.  

These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups. 

c)  Identify any neurological disability associated with the service-connected lumbar spine disorder.  The severity of each neurological sign and symptom should be reported.  If a separate neurological examination is needed one should be scheduled. 

d)  For any identified neurological impairment caused by the service-connected lumbar spine disorder, provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  Identify any affected nerve, and state the severity of the impairment of the nerve affected. 

e)  State whether the Veteran has intervertebral disc syndrome (IVDS) of the lumbar spine.  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

f)  The examiner should review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the lumbar spine disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disability on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability.  

The examiner should consider the Veteran's August 2011 statement indicating that his back pain caused loss of productivity at work and D.V.'s September 2011 statement indicating that there are multiple days in which the Veteran could not perform a full day's work and must go home to rest.  

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information sought in this remand. 

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


